Citation Nr: 1724894	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis.  A September 2015 rating decision declined to reopen claims for service connection for prostate cancer and diabetes mellitus. 

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge on the increased rating claim.  A transcript is of record.

The Board remanded the claims listed on the title page in February 2016 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The claims to reopen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, is not manifested by moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA treatment records were obtained, the Veteran was asked to identify treatment he had had for his service-connected disability since January 2010, and the Veteran underwent a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection was originally established for peptic ulcer disease with historical active peptic ulcer, healed, with residuum of peptic duodenitis, in a February 1981 rating decision, which assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, effective July 14, 1980.  

The Veteran seeks a higher rating, asserting that he still has recurring episodes of severe symptoms more than two or three times a year and continued gastritis and sometimes pain after meals.  See September 2011 notice of disagreement. He testified in February 2016 that he had abdominal pain on a monthly basis, and sometimes weekly, which he described as right in the chest.  He also reported reflux that made his throat hoarse and caused him to cough a lot and feel nauseated all the time. The Veteran indicated that his problems lasted more than 10 days and he had to take medication regularly before he ate every meal, which only helped momentarily because he would have flare-ups at any given time.  He testified that he had had to change his diet to a mostly bland one.  When asked by the undersigned regarding treatment, the Veteran indicated that he just took medication and had a physical every six months; when asked whether he still had symptoms despite taking medication, the Veteran answered in the affirmative.  He indicated that he had daily flare-ups.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While diseases of the digestive system, particularly within the abdomen, differ in     the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348, will   not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall disability warrants     such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7305, for rating duodenal ulcer, a 10 percent rating is assigned for mild duodenal ulcer, with recurring symptoms once or twice yearly.       A 20 percent rating is assigned for moderate duodenal ulcer, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 40 percent rating is assigned for moderately severe duodenal ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent rating is assigned for severe duodenal ulcer, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

The medical evidence in this case consists of VA and private treatment records    and several VA examination reports.  Private treatment records do not reflect any treatment related to any gastrointestinal conditions.  

The Veteran underwent a VA examination in February 2010, at which time he reported being diagnosed with peptic ulcer disease, a condition that had existed since July 19, 1963.  The condition affected general body health by gastritis/acid reflux, but did not affect body weight.  The Veteran reported abdominal pain located in the epigastric region, which occurred occasionally.  Spicy food precipitated it,  but the pain went away momentarily and there was no nausea or vomiting and the Veteran had never vomited blood or passed any black tarry stools.  The Veteran denied receiving any treatment for the condition, abdominal distention, diarrhea,   and constipation; stated that his stomach condition did not cause incapacitation;    and reported that he did not experience any overall functional impairment from       the condition.  Physical examination revealed that the Veteran was well developed, well nourished, and in no acute distress.  The nutritional status of the Veteran was normal.  Diagnostic testing revealed that complete blood count (CBC) results were within normal limits.  The examiner reported that for the VA established diagnosis of peptic ulcer disease, there was no change in the diagnosis and that the condition      was asymptomatic at that time.  It was also noted that there were no findings of malnutrition or significant anemia.  In an addendum, the examiner reported that it   was more likely than not that the complaints of gastritis and acid reflux are residuals of the established peptic ulcer disease.  

The Veteran underwent a VA stomach and duodenal conditions Disability Benefits Questionnaire examination (DBQ) in February 2013, at which time diagnoses of duodenal ulcer; gastroesophageal reflux disease (GERD); and active H-pylori gastritis were provided.  The Veteran reported that he had been having worsened stomach pains over the last three to four years and that his treatment plan included taking continuous medication for the diagnosed condition.  The examiner reported that the Veteran had recurring episodes of symptoms that are not severe, which occurred four or more times per year and lasted less than one day; abdominal      pain, which occurred at least monthly, was pronounced, periodic, and relieved        by standard ulcer therapy; mild nausea occurring four or more times a year lasting less than one day; and mild vomiting, occurring twice a year and lasting less than one day.  The Veteran did not have recurring episodes of severe symptoms; anemia; weight loss; hematemesis; or melena.  There were no incapacitating episodes due    to signs or symptoms of any stomach or duodenum condition.  The Veteran also    did not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions.  The examiner reported mid-abdominal tenderness upon deep palpation.  The condition did not impact the Veteran's ability to work.  The examiner reported that for the VA established diagnosis of peptic ulcer disease with historical active peptic ulcer, there was no change in the diagnosis and the Veteran's condition was active at that time.  

An April 2015 VA primary care attending note indicates that the Veteran reported    he had GERD and it resolved when he took medication. He admitted to not knowing what his trigger foods were.  The assessment was asymptomatic GERD.  It was recommended that the Veteran observe the foods that he ate when he had GERD 
so as to know which ones to avoid to prevent GERD.  A July 2015 VA primary       care attending notes documented that GERD symptoms still occurred with a lot          of belching.  

The Veteran underwent a VA stomach and duodenal conditions DBQ in August 2016, at which time diagnoses of gastric ulcer and duodenal ulcer, both diagnosed in 1970, were provided.  The Veteran reported that he had been diagnosed with  acid reflux and that he had had reflux symptoms for many years.  He had been prescribed medication for the reflux, which he took daily.  His symptoms included heartburn and indigestion.  He had cough and frequent clearing of his throat.  He had intermittent symptoms.  The examiner indicated that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition; that the Veteran did not have any signs or symptoms due to any stomach or duodenum condition; that the Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition; and that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the conditions diagnosed.  It was noted that a July 2016 upper endoscopy was normal.  The condition did not impact the Veteran's ability to work.  The examiner reported that the Veteran no longer has peptic ulcer disease with peptic duodenitis, citing the endoscopy showing normal duodenum, esophagus and stomach.  The examiner further noted that the Veteran's current symptoms are most likely related to a nonservice-connected gastrointestinal disease.  The examiner cited the July 2016 VA gastroenterology procedure report that reported the indication for an elective endoscopy was GERD.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, under Diagnostic Code 7305.  Here, the evidence does not show moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or  with continuous moderate manifestations, so as to merit the assignment of the next highest (20 percent) rating.  The Board acknowledges the symptoms as described  by the Veteran, but concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of        his service-connected ulcer condition.  Moreover, although the February 2013      VA examiner determined that the Veteran's peptic ulcer disease was active, the February 2010 VA examiner determined that it was asymptomatic and the August 2016 VA examiner determined that the Veteran no longer has peptic ulcer disease, a finding based on a July 2016 endoscopy that showed normal duodenum, esophagus and stomach.  

At this juncture, the Board acknowledges that the February 2010 VA examiner reported that it was more likely than not that the Veteran's complaints of gastritis and acid reflux are residuals of the established peptic ulcer disease, while the August 2016 VA examiner noted that the Veteran's current symptoms are most likely related to a nonservice-connected gastrointestinal disease, citing that an endoscopy was indicated due to GERD.  For the purpose of this decision only,     the Board will resolve reasonable doubt in the Veteran's favor and consider all gastrointestinal symptoms as part of the service-connected disability.  

In that vein, the Board will consider the diagnostic criteria used to evaluate hypertrophic gastritis and hiatal hernia, which is predominantly used to evaluate reflux disease or GERD, to determine whether any of those diagnostic codes      would result in the assignment of a rating in excess of 10 percent for the Veteran's disability.  This is important given that, as noted above, VA regulations stipulate     that pyramiding must be avoided when evaluating digestive system diseases, which do not lend themselves to distinct and separate disability evaluations.

Diagnostic Code 7307 provides the rating criteria for hypertrophic gastritis.  Ratings in excess of 10 percent are provided for chronic gastritis with multiple small eroded or ulcerated areas and symptoms (30 percent); and for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas (60 percent).  Although the Veteran 
has had complaints related to gastritis during the appeal period, there is no indication from the medical evidence of record that this is a chronic problem, or that it has resulted in small eroded or ulcerated areas.  The Board notes that a July 2016 endoscopy was normal.  As such, the assignment of a higher rating under this 
code is not warranted.  

Diagnostic Code 7346 provides the rating criteria for hiatal hernia.  Ratings in    excess of 10 percent are provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent).  The Board acknowledges that the Veteran's gastrointestinal complaints
include persistently recurrent epigastric distress.  There is no evidence in the treatment records, however, that this is accompanied by dysphagia, pyrosis, regurgitation, and substernal, arm, or shoulder pain.  Moreover, it does not appear that the Veteran's gastrointestinal complaints have produced considerable impairment of health.  In     fact, the February 2010 VA examiner reported that the Veteran was well developed, well nourished, in no acute distress, and with normal nutritional status; the February 2013 VA examiner reported that the Veteran's symptoms were not severe and that there were no incapacitating episodes due to signs or symptoms of  any stomach or duodenum condition; and the August 2016 VA examiner reported that the Veteran's reported symptoms were intermittent and that there were no incapacitating episodes.  As such, the assignment of the next highest (30 percent) rating available under this criteria is not warranted.  

In sum, the preponderance of the evidence supports the currently assigned 10 percent rating for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, is denied.  


REMAND

In February 2016 the Board remanded the claims regarding whether new and material evidence has been received to reopen claims for service connection for diabetes mellitus and prostate cancer in order for the RO to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  That action was not completed on remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case concerning the claims to reopen the claims for service connection for prostate cancer and diabetes mellitus so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


